DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 26 October 2020 has been acknowledged and entered.
Claims 1, 3-4, 7-8, 10-11, 14-17, and 20 have been amended.
No new claims have been added.
Claims 1-20 are currently pending. The rejections are as stated below. 

Response to Amendments and Arguments
Applicant's arguments filed 26 October 2020 in regards to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 12-14 of 22) that the Office Action rejects claims 1-20 under a judicial exception to 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea. Specifically, the Office Action asserts that the present claims “recite a method or organizing human activity or a system”…and the present claims do not include “additional elements that are sufficient to integrate the abstract idea into a practical application.” (Office Action, page 3.) Applicant respectfully disagrees and asserts that the present claims are patent eligible because under Step 2A — Prong Two, the present claims are patent eligible because they integrate a judicial exception into a practical application.  In more detail, the present claims are directed to a method, system, and non-transitory computer-readable medium that generate “a customized wait time period for a provider computing device associated with a matched transportation request.” (Specification, [0017].) To illustrate, independent claim 1 recites “identifying…features associated with a transportation request received from a requestor computing device”…“determining, based on the features associated with the transportation request, one or more wait time-based pickup probabilities for the requestor in association with the transportation request.”…and providing, for display on the provider computing device associated with the transportation request, a wait time indicator that counts down the customized wait time period.”  Independent claims 8 and 15 recite similar limitations.   Under Step 2A — Prong Two, the present claims are patent eligible because they integrate a judicial exception (e.g., an “abstract idea,” as alleged) into a practical application… Even if, arguendo, the present claims did recite an abstract idea, the present claims are still patent eligible because “the claims as a whole integrate the recited judicial exception into a practical application of the exception.” Id. Specifically, the present claims “reflect an improvement in the functioning of a computer,” which the Federal Circuit has found to be sufficient to integrate a judicial exception into a practical application for the sake of eligibility. 
 	In response to Applicant’s argument’s the Examiner respectfully disagrees and notes that Applicant has not shown how a technology or the performance of the transportation matching system, requestor computing device, or the provider computing device is improved.  Applicant appears to be  adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.  Therefore, the Examiner maintains the claims are ineligible.   
Applicant argues (in REMARKS, pages 14-16 of 22) that for example, in Enfish, LLC v. Microsoft Corp., the Federal Circuit found that the claims recited an improvement in the functioning of a computer because they recited features that lead to increases in efficiency, flexibility, and accuracy relative to the functioning of a computer. Similarly, the present claims are directed to methods, systems, and computer-readable media that increase the efficiency, flexibility, and accuracy with which a computer operates…Rather than furthering this computing resource waste, the claimed method, system, and non-transitory computer-readable medium eliminate this computing resource waste by generating a “customized wait time period” that is specific to a single transportation request and a single transportation requestor. Thus, “rather than allowing provider computing devices to idle for a static amount of time at a pickup location waiting for a requestor who is unlikely to arrive, the wait time optimization system may generate a shorter customized wait time period,” thereby freeing up computing resources—propagating system-wide efficiencies as transportation matches are generated and fulfilled more quickly.  Additionally, the claimed method, system, and non-transitory computer-readable medium increase the flexibility of conventional systems… Conversely, the present claims leverages a more flexible approach by generating “a customized wait time period that takes into account multiple factors and pickup probabilities in order to maximize value for the provider and the transportation matching system.” (Specification, [0028].) Thus, the claimed method, system, and non-transitory computer-readable medium overcome the rigidity of conventional systems that utilize a static wait-time period with a flexible solution that makes the most of system resources dedicated to matching and fulfilling transportation requests.  Moreover, as mentioned above, system inefficiencies generated by the static wait time period common to conventional systems give rise to system-wide inaccuracies. For example, in response to handling re-matching that results from avoidable provider cancelations of transportation requests (e.g., when the requestor does not arrive at a pickup within the static wait time window), conventional systems often experience race conditions. These race conditions further lead to conventional systems inaccurately positioning providers—which often results “in higher cancellations rates and slower average arrival times.” (Specification, [0003].)  
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that again, Applicant has not shown how the system performance is improved.  Applicant appears to be referencing a business solution to a business problem by using the system as a tool to implement the abstract ideal.  For instance, fulfilling a transportation request more quickly does not increase the functionality of the computing system.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant argues (in REMARKS, page 16 of 22) that in contrast, the claimed “customized wait time period” enables the claimed method, system, and non-transitory computer-readable medium to operate with greater accuracy. “For example, rather than letting all providers wait the same static amount of time for their matched requestors to arrive at a pickup location, the wait time optimization system encourages providers to wait only as long as a requestor is likely to arrive at the pickup location. This, in turn, enables the transportation matching system to more accurately move and position providers within a geographic area in order to meet transportation demands. Furthermore, the disclosed optimization system reduces the number of unnecessary cancelations and re-submitted transportation requests, thereby allowing the transportation system to more efficiently handle a given number of transportation requests using a lesser amount of computing resources.” (Specification, [0029].)
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that again, Applicant has not shown how the system performance is improved.  Applicant appears to be referencing a business solution to a business problem by using the system as a tool to implement the abstract ideal.  For instance, reducing cancellations does not increase the functionality or performance of the computing system.  Therefore, the Examiner maintains the claims are patent ineligible.  
Applicant argues (in REMARKS, page 16 of 22) that additionally, under Step 2A — Prong One, the present claims do not recite “certain methods of organizing human activity,” as asserted by the Office Action. (See e.g., Office Action, page 3.). Instead, as laid out above, the present claims recite “providing, for display on the provider computing device associated with the transportation request, a wait time indicator that counts down the customized wait time period.” This is more than a method of organizing human activity. Instead, the present claims recite updating a digital display of a computing device with a “wait time indicator” that counts down a “customized wait time period” that is generated “based on the features associated with the transportation request,” as more particularly recited by the currently amended independent claims.  Accordingly, the present amended claims are patent eligible because the present amended claims are not directed to an abstract idea. Additionally, even if the present claims do recite an abstract idea—they integrate that abstract idea into a practical application both under Enfish, as outlined in Step 2A — Prong 2. Accordingly, the present claims are patent eligible under 35 U.S.C. §101 and the Applicant respectfully requests that the patent-eligibility rejections be withdrawn.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that unlike Enfish, Applicant has not shown how a technology or the performance of the transportation matching system, requestor computing device, or the provider computing device is improved.  Applicant appears to be  adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer.  Further Applicant’s claims as a whole clearly recite the abstract idea related to methods of organizing human activity (e.g. Commercial Activity).  Therefore, the Examiner maintains the claims are ineligible.   
Applicant' s arguments, see REMARKS, filed 26 October 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 103 has been withdrawn. 

Claims Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Claims 1-7 are directed to a method (i.e., a process).  Claims 8-20  are directed to a system (i.e., a machine). The claims recite the improvement of time waiting for a transportation request.  Therefore, claims 1-20 all fall within the one of the four statutory categories of invention. 

Step 2A - Prong 1:
Claims 1, 8 and 15 as a whole recite a method of organizing human activity or a system.  The limitations reciting in claims 1, 8, and 15, “identifying features associated with a transportation request received; determining, based on the features associated with the transportation request, one or more wait time-based pickup probabilities for the requestor in association with the transportation request; and generating, based at least in part on the one or more wait time-based pickup probabilities for the requestor in association with the transportation request, a customized wait time period for the transportation request associated with the transportation request; and providing for display, a wait time indicator that counts down the customized wait time period ” is a method of Certain Methods of Organizing Human Activity (e.g. commercial or sales activities or interactions between people), which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (a computing device in claim 1, and the processor, and the non-transitory computer-readable storage medium, and the computing device in claims 8 and 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

	Step 2A - Prong 2:
	Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.
This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computing device, processor, and non-transitory computer-readable storage medium).  The computing device in claim 1, and processor, and non-transitory computer-readable storage medium in claims 8 and 15 are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device amounts to insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality and insignificant extra solution activity.  When viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Furthermore, the transmitting of data over a network is well understood routine and conventional (see MPEP 2106.05(D)). Therefore, the claims are patent ineligible. 
	 Dependent claims 2-7, 9-14, and 16-20 are also directed to same grouping of methods of organizing human activity (commercial or sales activities or humans interaction).  The additional elements of the computing device in claims 2-7 and 9-14, the non-transitory computer-readable medium and the computing device in claims 16-20; amount to a generic computer to perform generic computer functions as discussed above.  Dependent claims 2 and 9 additionally recite “an application” which is another computer component recited at a high-level of generality and merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 8, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Dependent claims 3, 10, and 16 additionally recite “a display” which is another computer component recited at a high-level of generality and merely invoked as a tool to perform the abstract idea. Similar to claims 1, 8, and 15, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Dependent claims 4, 11, and 17 additionally recite “a pickup probability neural network” which is another computer component recited at a high-level of generality and merely invoked as a tool to perform the abstract idea. Similar to claims 1, 8, and 15, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Dependent claims 5, 12, and 18 additionally recite “a transportation matching system application” which is another computer component recited at a high-level of generality and is merely invoked as a tool to perform the abstract idea. Similar to claims 1, 8, and 15, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. Dependent claims 6, 13, and 19 additionally recite “a user interface” which is another computer component recited at a high-level of generality and merely invoked as a tool to perform the abstract idea. Similar to claims 1, 8, and 15, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.  Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  UberPOOL Should Be Effortless for Everyone”, December 12, 2016, uber.com, 6 pages (hereinafter referred to as “UberPOOL”).
 	2)  Natt Garun, UberPool now has a timer so you don’t have to wait for late carpool mates:  Ain’t nobody got time for that”, Dec 12, 2016, 1:17pm EST, the verge.com, 4 pages.
 	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628